Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 23, 2022

                                     No. 04-21-00586-CV

                              IN THE MATTER OF I.H., child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24053
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER

       On March 9, 2022, we ordered the district clerk to file a supplemental clerk’s record with
a copy of a missing final judgment dated November 29, 2021 by March 24, 2022. In the order,
we also suspended the appellate deadlines. On March 15, 2022, the district clerk complied with
our order, making the appellate record complete. Accordingly, we reinstate the appellate
deadlines and order appellant to file his brief by April 22, 2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court